Exhibit 10.9
SEPARATION AGREEMENT
AND
WAIVER AND RELEASE OF ALL CLAIMS
This Separation Agreement and Waiver and Release of all Claims (“Agreement”) is
made and entered into by and between Clarient, Inc. (the “Company”), and Raymond
Land (“Executive” or “Employee”), who is currently serving as the Senior Vice
President and Chief Financial Officer, in connection with the termination of
employment of the Executive.
In resolution of any and all disputes, known and unknown, between the Company
and Executive arising from Executive’s employment with the Company, Executive’s
Employment Agreement with the Company, Executive’s termination from the Company,
or otherwise, and in exchange for the consideration to the Executive made under
this Agreement, the Company and Executive covenant and agree as follows:
1. Termination of Employment. Employment of the Executive with the Company and
the Company’s Affiliates will be terminated effective December 31, 2009 (the
“Termination Date”). From and after the Termination Date, Executive shall no
longer be employed by, or act in any capacity for, the Company or any of its
Affiliates. For purposes of this Agreement, “Affiliate” means Safeguard
Scientifics, Inc. and Clarient Pathology Services, Inc.
2. Severance Payments. In exchange for the covenants and promises of Executive,
and subject to all of the terms and conditions contained in this Agreement, the
Company agrees as follows:
a) The Company shall pay to Executive an amount equal to twelve (12) months of
Executive’s base salary in effect as of the date of this Agreement, less
applicable federal, state, and local withholding taxes. Such payments shall be
made whether or not Executive obtains new employment during the period
commencing on the Termination Date and ending on the twelve (12) month
anniversary thereof (the “Severance Period”) and will be made in accordance with
the Company’s standard payroll procedures; provided, however, that such payments
shall cease immediately if Executive violates any provision set forth in this
Agreement. The first payment under this provision shall be made by Company on
the date when the seven-day release revocation period expires, as set forth in
Section 9.
b) The Executive will be able to exercise any options which have become vested
and exercisable on or before the termination date and until the earlier of
(i) the first anniversary of the date of termination or (ii) the expiration date
of the option.

 

 



--------------------------------------------------------------------------------



 



c) Executive shall be eligible to elect continued group health coverage for
himself and his eligible dependents in accordance with the rules and regulations
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If
Executive chooses such continuation health insurance coverage, the Executive
will only pay the amount paid by Executive during his employment and the Company
will subsidize the remaining costs which are normally the responsibility of the
former employee for twelve months or until the Executive obtains insurance
through another employer, whichever occurs sooner. Thereafter, Executive shall
be solely responsible for paying the premiums for COBRA continuation coverage.
If Executive ceases to be eligible for COBRA because the Company does not pay
the premiums for its existing or group insurance policy or the Company ceases to
have a group healthcare plan, the Company will pay Executive, for any portion of
the period referred to above during which Executive’s COBRA eligibility ceases
for such reasons, the amount of the premium it would have had to pay for
Executive’s coverage under the then existing, or if none, the most recently
existing, healthcare insurance policy. Executive should consult with the
Company’s Manager of Human Resources concerning the process for assuming
ownership of and continued premium payments for any life insurance policy.
d) Executive shall be paid a “pro rata portion” of his “bonus for the year of
termination” (as those terms are hereinafter defined). “Pro rata portion” means
the number of days in the calendar year of termination up to and including the
Termination Date divided by the total number of days in that full calendar year.
The “bonus for the year of termination” means the amount the Executive would
have been likely to earn if he had been employed for the full year, as
determined in good faith by the Board of Directors of the Company or a committee
thereof.
e) It is expressly understood by Executive that receipt of all compensation and
benefits described above in (a) through (d) of this Section 2 are contingent
upon (i) the release of all claims as set forth below in Sections 6 and 7; and
(ii) Executive not engaging in Solicitation for a period of one year from the
Termination Date as set forth in Section 4. It is further understood by the
Executive that the conditions to receiving severance benefits will not prevent
him from obtaining employment or otherwise earning a living at the same general
economic benefit as reasonably required by him without losing the severance
benefits. The Executive also acknowledges that the provisions contained in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the Company and that the Company would not have entered into this
Agreement in the absence of such provisions. Executive will not be required to
mitigate the amount of any payment provided for in this letter by seeking other
employment or otherwise. Therefore, Executive shall be entitled to receive the
severance payments provided herein without regard to whether Executive obtains
other employment.

 

 



--------------------------------------------------------------------------------



 



3. Other Payments.
a) Executive shall be paid all accrued and unpaid salary to the Termination Date
and accrued but unused vacation earned through the Termination Date, less
applicable federal, state, and local withholding taxes. Executive shall also be
reimbursed for all properly reimbursable expenses incurred by him through the
Termination Date.
4. Non-Solicitation. Executive shall not alone or in concert with others
(A) solicit, entice, or induce any Customer (as defined below) to become a
client, customer, OEM, distributor, or reseller of any other person or, firm or
corporation with respect to, or provide, products or services which are
competitive with products or services then sold or under development by the
Company or to cease doing business with the company or authorize or knowingly
approve the taking of such actions by any other person, or (B) solicit, entice,
or induce directly or indirectly, or hire any person who presently is or at any
time during the term of this Agreement is an employee of the Company to become
employed by any other person, firm or corporation or to leave his or her
employment with the Company or authorize or approve any such action by any other
person or entity for a period of one year commencing from the Termination Date.
Providing a reference for an employee of the Company will not, however,
constitute Solicitation if the employee has decided to leave the employ of the
Company, is seeking other employment and requests the reference. Nothing in this
Section 4 will at any time prohibit Executive from hiring a former employee of
the Company whose employment with the Company was terminated through no act of
Executive, and who was not solicited directly or indirectly by Executive while
the employee was employed by the Company.
(i) “Customer” means any person or entity that within the two (2) years prior to
the Termination Date was a client, customer, OEM, distributor, or reseller of
the Company or a bona fide prospect to become any of the foregoing.
5. Release of All Claims. In consideration of Paragraph 2 of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Employee, on behalf of Employee and his heirs, hereby
irrevocably, unconditionally and completely releases, discharges and holds
harmless the Company and its Affiliates of and from any and all causes of
actions, suits, debts, claims, and demands whatsoever in law or in equity, which
she ever had, now has, or hereafter may have or which his heirs, executors or
administrators may have, by reason of any matter, cause, or thing whatsoever,
from the beginning of his employment with the Company and/or the Company’s
Affiliates to the date of this Agreement, and particularly, but not without
limitation, any claims arising from or relating in any way to his employment or
the separation of his employment relationship with the Company, including, but
not limited to:

  •  
Breach of express or implied contract, including any contract of employment, and
any employment-related torts or personal injuries (whether physical or mental),
including wrongful termination or discharge, intentional or negligent infliction
of emotional distress, defamation, interference with contractual relations,
invasion of the right to privacy, misrepresentation, negligence, conspiracy or
otherwise;

 

 



--------------------------------------------------------------------------------



 



  •  
Any federal or state law, including without limitation Title VII of the Civil
Rights Act of 1964 [42 USC Section 2000e (and following sections)], or any other
federal, state or local law that prohibits discrimination on the basis of race,
color, religion, sex, age, national origin, ancestry or disability, or any other
protected group status;

  •  
The Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act [29 USC Section 621 (and following sections)], which prohibit
discrimination against employees age 40 and above;

  •  
The Family and Medical Leave Act [29 USC Section 2601 (and following sections)]
and the California Family Rights Act;

  •  
The Employee Retirement Income Security Act [29 USC Section 1001 (and following
sections)];

  •  
The Reconstruction Era Civil Rights Act [42 USC Section 1981 (and following
sections)];

  •  
The Americans with Disabilities Act [29 USC Section 12101 (and following
sections)];

  •  
The Worker Adjustment and Retraining Notification Act [29 USC Section 2100 (and
following sections)];

  •  
Any other Claim(s) in any way related to or arising out of Employee’s employment
with the Company or the termination of that employment.

Notwithstanding anything to the contrary contained in this Agreement, the
release set forth in this Paragraph 5 (the “Release”) expressly excludes any
Claim(s) attributable to or arising from this Agreement, and it shall not waive
any Claim(s) that may arise out of future events beyond the effective date of
this Agreement, including those that may arise under COBRA or those subject to
any pension or welfare benefit plan maintained by the Company, if any.

 

 



--------------------------------------------------------------------------------



 



6. Full and Complete Release. Employee acknowledges that the Release extends to
all causes of action, suits, debts, claims and demands referred to in Section 6,
known or unknown, suspected or unsuspected. By signing this Agreement, Employee
expressly waives all rights under Section 1542 of the California Civil Code,
which reads in full as follows:
“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
7. Review Period. Employee acknowledges and understands that Employee has been
given twenty-one (21) days from the Termination Date to consider and review the
terms of this Agreement prior to signing it, and releasing Employee’s claims.
Employee understands that Employee may execute this Agreement in Employee’s sole
and absolute discretion, prior to the expiration of said twenty-one (21) day
period; however, Employee may not sign this Agreement prior to the Termination
Date.
8. Right of Revocation. Employee acknowledges and understands that Employee may
revoke this Agreement for a period of up to seven (7) days after Employee
executes it (not counting the day it is signed). To revoke this Agreement,
Employee must give written notice to the Company stating that Employee wishes to
revoke this Agreement by providing notice by hand-delivery, mail or facsimile
to:
Ron Andrews
Vice Chair and Chief Executive Officer
Clarient, Inc.
31 Columbia
Aliso Viejo, CA 92656
If Employee mails a notice of revocation to the Company, it must be postmarked
no later than seven (7) days following the date on which Employee signed this
Agreement (not counting the day it was signed) or the revocation will not be
effective.
9. Covenant Not to Sue. Employee agrees and covenants not to sue or to bring, or
assign to any third person, any claims or charges against the Company or any
Company Affiliate with respect to any known matter arising before the date of
this Release or covered by the Release and not to assert against the Company or
any Company Affiliate in any action, grievance, suit, litigation or proceeding
on any known matter before the date of this Release or covered by the release.
Employee agrees that in the event of a breach of any covenant of this Release by
Employee, the Company or any Company Affiliate damaged as a result of such
breach shall be entitled to recover attorneys’ fees and costs in an action
relating to such breach, in addition to compensatory damages.

 

 



--------------------------------------------------------------------------------



 



10. Confidentiality.
a) Except to the extent required by law, including SEC disclosure requirements,
the Employee agrees that the terms of this Agreement will be kept confidential
by Employee, except that Employee may advise his family and confidential
advisors.
b) Employee agrees that he will not knowingly reveal to any person or entity any
of the trade secrets or confidential information of the Company or that of the
Company Affiliates or of any third party which the Company is under an
obligation to keep confidential (including, but not limited to, trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, projects, plans, and proposals), and Employee shall
keep secret all confidential matter relating to the Company or the Company
Affiliates and shall not use or attempt to use any such confidential information
in any manner which injures or causes loss or may reasonably be calculated to
injure or cause loss whether directly or indirectly to the Company or the
Company Affiliates. These restrictions contained in this sub-paragraph (b) shall
not apply to: (i) information that at the time of disclosure is in the public
domain through no fault of Employee; (ii) information received from a third
party outside of the Company that was disclosed without a breach of any
confidentiality obligation; (iii) information approved for release by written
authorization of the Company or the Company Affiliates; or (iv) information that
may be required by law or an order of the court, agency or proceeding to be
disclosed; provided, Employee shall provide the Company notice of any such
required disclosure once Employee has knowledge of it and will help the Company
at the Company’s expense to the extent reasonable to obtain an appropriate
protective order.
c) Employee represent that, except as necessary and appropriate to perform his
employment duties, Employee has not taken, used or knowingly permitted to be
used by any third party any notes, memorandum, reports, lists, records,
drawings, sketches, specification, software programs, data, documentation, or
other materials of any nature relating to any matter within the scope of the
business of the Company, the Company Affiliates, or their partner companies or
concerning any of the Company’s dealings. Employee shall not, after the
Termination Date, use or knowingly permit to be used by any third party any such
notes, memoranda, reports, lists, records, drawings, sketches, specification,
software program, data, documentation, or other materials of any nature relating
to any matter within the scope of the business of the Company, the Company
Affiliates, or their partner companies or concerning any of the Company’s
dealings, it being agreed that all of the foregoing shall be and remain the sole
and exclusive property of the Company, the Company Affiliates or client of the
Company as the case may be, and that Employee has delivered all of the
foregoing, and all copies thereof, except for a laptop computer and Employee’s
personal contacts list, to the Company at its main office.

 

 



--------------------------------------------------------------------------------



 



11. Non-Disparagement. In consideration of the mutual promises and covenants
contained in this Agreement, the Employee and the Company hereby expressly agree
that they will not make statements to or initiate or participate in discussions
with any other person that would defame or disparage the other, or make to, or
solicit for, the media or others, any comments, statements (whether written or
oral), and the like that may be considered to be derogatory or detrimental to
the good name or business reputation of either party. It is understood and
agreed that the Company’s obligation under this paragraph extends only to the
conduct of the Company’s employees who as of the date of this Agreement hold
titles that are at or above the level of Director, as that term is used within
the Company. The only exception to the foregoing shall be in those circumstances
in which Employee or the Company is obligated to provide information in response
to an investigation by a duly authorized governmental entity or in connection
with legal proceedings. In the event that either Company or Employee discovers
that the other has disparaged them, the disparaged party shall be entitled to
liquidated damages in the amount of fifty thousand dollars ($50,000) per
incident. Moreover, should Employee disparage Company during the twelve
(12) month period in which Employee is receiving severance pay and benefits as
set forth in Paragraph 2 above, all such severance pay and benefits, other than
those required to be paid under state and federal law, shall immediately cease.
Company and Employee waive the right to claim this liquidated damages amount
unreasonable and challenge it in any way.
12. No Admission. This Agreement does not constitute an admission by the Company
or by any Affiliate, and the Company and each Affiliate specifically deny, that
the Company or any Affiliate has violated any contract, law, or regulation or
that it has discriminated against Employee or otherwise infringed on Employee’s
rights or privileges or done any other wrongful act.
13. General. This Agreement constitutes the entire understanding between the
parties on the subject matter contained herein and supersedes all negotiations,
representations, prior discussions, and preliminary agreements between the
parties with respect to such subject matter, including the Executive’s
Employment Agreement with the Company dated May 28, 2008. No promise,
representation, warranty, or covenant not included in this Agreement has been or
is relied upon by either party. Notwithstanding any statute or case law to the
contrary, this Agreement may not be modified except by a written instrument
signed by each of the parties, whether or not such modification is supported by
separate consideration. This Agreement shall be binding upon and be for the
benefit of the Company, its Affiliates, and their successors and assigns, and
Employee and his personal representatives, executors and heirs. If Executive
dies while any amount payable under this Agreement remains unpaid, all such
amounts will be paid to the parties legally entitled thereto. Employee warrants
that Employee has not assigned any Claim(s) released by this Agreement, or any
interest therein, to any third party. Any waiver by any party hereto of any
breach of any kind or character whatsoever by any other party, whether such
waiver be direct or implied, shall not be construed as a continuing waiver of,
or consent to, any subsequent breach of this Agreement on the part of the other
party. In addition, no course of dealing between the parties, or any delay in
exercising any rights or remedies hereunder or otherwise, shall operate as a
waiver of any of the rights or remedies of the parties. The provisions of this
Agreement are severable. If any part of this Agreement is found to be
unenforceable, the other provisions shall remain fully valid and enforceable. It
is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.

 

 



--------------------------------------------------------------------------------



 



14. Indemnity.
a) The Release in this Agreement shall not release the Company or any of its
insurance carriers from any obligation it or they might otherwise have to defend
and/or indemnify Employee and hold him harmless from any claims made against him
arising out of his activities as director or officer of the Company, to the same
extent as the Company or its insurance carriers are or may be obligated to
defend and/or indemnity and hold harmless any other director or officer and the
Company affirms its obligation to provide indemnification to Employee as a
director, officer, former director, or former officer of the Company, as set
forth in the Company’s bylaws and charter documents in effect on the date of
this Agreement.
b) Employee agrees that Employee will personally provide reasonable assistance
and cooperation to the Company, at the Company’s expense, in activities related
to the prosecution or defense of any pending or future lawsuits or claims
involving the Company.
15. Knowing and Voluntary Execution. Employee acknowledges that Employee has
read this Agreement carefully and fully understands the meaning of the terms of
this Agreement. Employee acknowledges that Employee has signed this Agreement
voluntarily and of Employee’s own free will and that Employee is knowingly and
voluntarily releasing and waiving all claim(s) that Employee has or may have
against the Company or any Affiliate.
16. Consultation with Attorney. The Company advises Employee to consult with an
attorney of Employee’s choosing prior to signing this Agreement. Except as set
forth in Paragraph 2(a) (i) of this Agreement, Employee will be solely
responsible for any attorneys’ fees incurred by Employee in connection with this
Agreement.
17. Employee Representations. Employee represents and warrants that:
(a) Employee is over the age of majority and of sound mind and has the exclusive
power and authority to execute and deliver this Agreement; (b) this Agreement
has been duly executed and delivered by Employee, after Employee having been
advised in writing to seek legal counsel and having the opportunity to consult
with legal counsel, and it constitutes Employee’s legal, valid, and binding
obligation in accordance with its terms; (c) Employee is the exclusive owner of
all rights and claims Employee may have or assert against Employer and no person
or entity is now, or shall be, subrogated to any claims or rights that Employee
has or may have against the Company; and (d) except as expressly set forth in
this Agreement, no promises, representations or inducements have been made by
the Company to Employee to cause Employee to sign this Agreement.
18. Miscellaneous. All matters pertaining to the validity, construction,
interpretation, and effect of this Agreement shall be governed by the laws of
the State of California. If for any reason this Agreement is not executed or
otherwise consummated, this Agreement shall not constitute any evidence in any
proceeding or be used in discovery in any way.
I HAVE BEEN AFFORDED THE OPPORTUNITY TO REVIEW AND CONSIDER THIS DOCUMENT FOR AT
LEAST TWENTY-ONE (21) DAYS.

 

 



--------------------------------------------------------------------------------



 



I UNDERSTAND THAT I HAVE SEVEN (7) DAYS FROM THE DATE GIVEN BELOW TO REVOKE THIS
RELEASE AND WAIVER.
I HAVE READ AND UNDERSTAND THIS DOCUMENT. I HAVE SIGNED THIS DOCUMENT FREELY AND
OF MY OWN ACCORD AFTER HAVING BEEN GIVEN AMPLE OPPORTUNITY AND HAVING BEEN
ADVISED TO SECURE THE ADVICE AND COUNSEL OF AN ATTORNEY OF MY CHOOSING.
Executed this 5th day of January 2010.

            EXECUTIVE
      /s/ RAYMOND LAND       Raymond Land            CLARIENT, INC.
      /s/ RON ANDREWS       Ron Andrews, President           

 

 